Title: From Thomas Jefferson to John Brown, 23 February 1805
From: Jefferson, Thomas
To: Brown, John


                  
                     Dear Sir 
                     
                     Washington Feb. 23. 05.
                  
                  Mr. Dufour called on me yesterday, with the wine. his object seems to be to get my own opinion & that of others on it’s merit, in order to decide on the expediency of continuing the pursuit. but it should be observed that no wine on earth was ever drinkable the spring after it was made. country people may indeed drink it, as ours drink new cyder from the press. but I mean that no judgment can be then formed of what it will be when ripe. I have never known any wine ripen under two years, & from that to 5. are necessary according to the character of the wine. I tasted both the kinds yesterday at dinner, nobody being with me but the family. they appear to me to possess a body capable of becoming good; but what will be their character or degree of merit no body can say. I had at first thought of offering them to my company to taste from time to time. but I believe it better not to do so. persons who are not apprised of the undrinkeable state of green wines, even of the best kinds, cannot make the just allowance, & would therefore condemn in the lump. the best service therefore I can render mr Dufour is to have the wine well taken care of. about this time twelvemonth we may taste it again; but this time two years we may begin to form a judgment of it.
                  You excused yourself from dining on Monday because the Senate rises late. but my whole company is of Senators with two or three managers, who have generally accepted, & the dinner will not be till your hour of adjournment. I may therefore still hope to see you. Accept my affectionate salutations
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. I would wish to have from mr Dufour candid informn whether any spirit has been put into the wine? of what kind? & in what proportion?
                  
               